 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    UNITED STATES OF AMERICA,                              Case No. 2:18-cr-00171-JAD-GWF
 8                                         Plaintiff,
             v.                                                         ORDER
 9
      JAIME RODRIGUEZ-AMILCAR,
10

11                                       Defendant.
12

13          This matter is before the Court on Defendant’s Unopposed Motion to Place Attachment
14   D to the Government’s Memorandum in Support of Guilty Plea Without Plea Agreement (ECF
15   No. 27) Under Seal (ECF No. 33), filed October 17, 2018. Upon review and consideration and
16   with good cause appearing therefor, the Court will grant the Defendant’s request. Accordingly,
17          IT IS HEREBY ORDERED that Defendant’s Unopposed Motion to Place Attachment
18   D to the Government’s Memorandum in Support of Guilty Plea Without Plea Agreement (ECF
19   No. 27) Under Seal (ECF No. 33) is granted.
20          Dated this 18th day of October, 2018.
21

22
                                                            GEORGE FOLEY, JR.
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                        1
